Citation Nr: 1103139	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  08-31 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an increased initial rating for residuals of a 
herniated nucleus pulposus, currently rated 10 percent disabling.

2.  Entitlement to an increased initial rating for residuals of 
radiculopathy of L-5, S-1, currently rated 10 percent disabling.  

3.  Entitlement to an increased initial rating for residuals of 
an adjustment disorder, currently rated 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran reportedly had active service from June 2001 to 
November 2001 and had active service from January 2002 to 
December 2002 and from June 2005 to May 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Boston, 
Massachusetts.  A Notice of Disagreement was filed in June 2008, 
a Statement of the Case was issued in August 2008, and a 
Substantive Appeal was received in October 2008.  

The Veteran testified at a hearing before the Board in September 
2010.  Additional evidence was submitted at that hearing, along 
with a waiver of any right to initial RO consideration of that 
evidence.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran testified at the September 2010 Board hearing that 
his residuals of a herniated nucleus pulposus, radiculopathy of 
L-5, S-1, and adjustment disorder have worsened since his last VA 
examinations in November 2007 and December 2007.  The VA's 
General Counsel has indicated that when a claimant asserts that 
the severity of a disability has increased since the most recent 
rating examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995).  See Olsen v. Principi, 3 Vet. 
App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (holding that, where the veteran claims that a 
disability is worse than when originally rated, and the available 
evidence is too old to adequately evaluate the current state of 
the condition, VA must provide a new examination).  Thus, the 
Board is of the opinion that the Veteran should be afforded 
additional VA examinations.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of a herniated nucleus pulposus 
and the degree of impairment this 
disability causes in his capacity for 
performing substantially gainful 
employment.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested to 
review all pertinent records associated 
with the claims file, and following this 
review and examination, the examiner is 
requested to report complaints and clinical 
findings pertaining to the Veteran's 
residuals of a herniated nucleus pulposus 
in detail.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected residuals of a 
herniated nucleus pulposus produces in his 
capacity for performing substantially 
gainful employment.  However, if the 
requested opinion(s) cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1,the Veteran's claims file should be 
made available to the examiner for review.  

2.  The Veteran should be afforded an 
examination to ascertain the severity and 
manifestations of his service-connected 
residuals of radiculopathy of L-5, S-1, and 
the degree of impairment this disability 
causes in his capacity for performing 
substantially gainful employment.  Any and 
all indicated evaluations, studies and 
tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file, and 
following this review and examination, the 
examiner is requested to report complaints 
and clinical findings pertaining to the 
Veteran's residuals of radiculopathy of L-
5, S-1, in detail.  Lastly, the examiner is 
requested to offer an opinion as to the 
degree of functional impairment the 
Veteran's service-connected residuals of 
radiculopathy of L-5, S-1, produces in his 
capacity for performing substantially 
gainful employment.  However, if the 
requested opinion(s) cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, the claims file, should be made 
available to the examiner for review.  

3.  The Veteran should be scheduled for a 
VA psychiatric examination to ascertain the 
current severity of his adjustment 
disorder.  All examination findings should 
be clearly reported to allow for 
application of VA rating criteria for 
adjustment disorder.  However, if the 
requested opinion(s) cannot be provided 
without resort to speculation, the examiner 
should so state and explain why an opinion 
cannot be provided without resort to 
speculation.  A clear rationale for all 
opinions would be helpful and a discussion 
of the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1, the claims file, should be made 
available to the examiner for review. 

4.  Then the RO should readjudicate the 
matters on appeal.  If the claims for 
residuals of a herniated nucleus pulposus, 
radiculopathy of L-5, S-1, and adjustment 
disorder remain denied, the RO should issue 
an appropriate supplemental statement of 
the case and afford the claimant and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


